DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
Response to Arguments
Applicant’s arguments, filed on 10/06/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bell (US20200109040A1), and further in view of Mentzer (US4664272).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US20200109040A1), and further in view of Mentzer (US4664272).

	Claim.1 Bell discloses a light-transmitting system for determining an angle and an extension of a rotating and telescoping boom (see at least fig.1-2, abstract, a machine includes a machine body, and a load handling apparatus coupled to the machine body and moveable by an actuator, p70, the load handling machine is a telescopic handler, p74, the lifting arm 6.7. is coupled to the machine body 2), the system comprising: a base (see at least fig.1-2, element a load handling apparatus 6, element 7 is coupled to the machine body 2, p71-75); a boom having a first end coupled to the base and a second end extending away from the base (see at least fig.1,2, element a load handling apparatus 6, element 7 is coupled to the machine body 2, p71-75); a pivot coupling the boom to the base that rotates the boom relative to the base (see at least fig.1,2, element a load handling apparatus 6, element 7 is coupled to the machine body 2, p71-75, A2 is coupled to the machine body 2 by a pivot joint).
Bell does not disclose a reflector located on one of the base or the second end of the boom; a transmitter located at the other of the base or the second end of the boom; and a detector located adjacent to the transmitter on the other of the base or the second end of the boom.
However, Mentzer discloses a reflector located on one of the base or the second end of the boom; a transmitter located at the other of the base or the second end of the boom; and a detector located adjacent to the transmitter on the other of the base or the second end of the boom (see at least fig.1-5, abstract, a visual indicator on the boom readily viewable from the crane operator’s cab is directly mechanically linked to the biased locking pin and moves to the indicating position only when the locking pin is fully engaged,col.1, ln, 34-57, col.3, ln, 1-67, the adjacent side face of the pivoted indicator flag 41 is painted bright orange or yellow to be easily viewable through the opening 44 when the flag is the down position).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include a reflector located on one of the base or the second end of the boom; a transmitter located at the other of the base or the second end of the boom; and a detector located adjacent to the transmitter on the other of the base or the second end of the boom by Mentzer in order to for remotely controlling the operation of a manually fly section of the telescoping boom (see Mentzer’s abstract).
Claim.2 Bell discloses further comprising a hydraulic extension cylinder coupled to the boom that extends the boom and a hydraulic rotation cylinder coupled to the boom that rotates the boom about the pivot (see at least fig.1-2, p76, at least one lifting actuator 10 coupled to a first section of the lifting arm 6,7).
Claim.3 Bell discloses further comprising wheels on the base, wherein the wheels drive and support the base (see at least fig.1-2, p71, element 4,5, one or both pairs of wheels).
Claim.4 Bell discloses further comprising a track on the base, wherein the track drives and supports the base (see at least fig.1-2, p71, element 4,5, one or both pairs of wheels).
Claim.5 Bell does not disclose wherein the reflector is located on the second end of the boom, and the transmitter and the detector are located on the base.
However, Schoonmaker discloses wherein the reflector is located on the second end of the boom, and the transmitter and the detector are located on the base (see at least fig.1-2, p48-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the reflector is located on the second end of the boom, and the transmitter and the detector are located on the base by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.6 Bell discloses further comprising a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the boom, and the controller determines a horizontal limit component and a vertical limit component of the boom (see at least fig.1-2, p135, a tilt sensing arrangement includes a load cell located between the machine body and an axle and configured to sense the load on the axle).
Claim.7 Bell discloses wherein the controller limits the extension and the rotation of the boom based on the load measured by the load sensor(see at least fig.1-2, p94, the controller 12 is coupled to at least one actuator 8,10 which controls at least one movement of the lifting arm 6,7).
Claim.8 Bell discloses wherein the controller sends electronic signals to an alarm that alerts an operator when the boom is extended beyond the horizontal limit component or the vertical limit component (see at least fig.1-2, 4, p126, the controller may issue a signal to control an indicator, wherein the indicator may be a visual indicator or an audible indicator).
	Claim.11 Bell discloses an infrared light-transmitting system for determining an angle and an extension of a rotating and telescoping boom (see at least fig.1-2, abstract, a machine includes a machine body, and a load handling apparatus coupled to the machine body and moveable by an actuator), the system comprising: a chassis(see at least fig.1-2, p71-72); a telescoping boom (see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6), the telescoping boom having a first end coupled to the chassis and a second end extending away from the chassis(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6); a pivot coupling the telescoping boom to the chassis that rotates the telescoping boom relative to the chassis(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6). 
Bell does not discloses a reflector located on one of the chassis or the second end of the telescoping boom; a transmitter located at the other of the chassis or the second end of the telescoping boom; and -14-Atty. Dkt. No.: 039259-0235 a detector located adjacent to the transmitter on the other of the chassis or the second end of the telescoping boom.
However, Mentzer discloses a reflector located on one of the chassis or the second end of the telescoping boom; a transmitter located at the other of the chassis or the second end of the telescoping boom; and -14-Atty. Dkt. No.: 039259-0235 a detector located adjacent to the transmitter on the other of the chassis or the second end of the telescoping boom (see at least fig.1-5, abstract, a visual indicator on the boom readily viewable from the crane operator’s cab is directly mechanically linked to the biased locking pin and moves to the indicating position only when the locking pin is fully engaged,col.1, ln, 34-57, col.3, ln, 1-67, the adjacent side face of the pivoted indicator flag 41 is painted bright orange or yellow to be easily viewable through the opening 44 when the flag is the down position).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include a reflector located on one of the chassis or the second end of the telescoping boom; a transmitter located at the other of the chassis or the second end of the telescoping boom; and -14-Atty. Dkt. No.: 039259-0235 a detector located adjacent to the transmitter on the other of the chassis or the second end of the telescoping boom by Mentzer in order to for remotely controlling the operation of a manually fly section of the telescoping boom (see Mentzer’ s abstract).
Claim.12 Bell does not discloses wherein the transmitter is an array of 1024 by 1024 infrared light beams.
However, Schoonmaker discloses wherein the transmitter is an array of 1024 by 1024 infrared light beams (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter is an array of 1024 by 1024 infrared light beams by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.13 Bell does not discloses wherein the transmitter has infrared light beams oriented in a height dimension and a width dimension, and wherein the width dimension is equal to or less than one-fourth the height dimension of the infrared light beams on the transmitter.
However, Schoonmaker discloses wherein the transmitter has infrared light beams oriented in a height dimension and a width dimension, and wherein the width dimension is equal to or less than one-fourth the height dimension of the infrared light beams on the transmitter (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter has infrared light beams oriented in a height dimension and a width dimension, and wherein the width dimension is equal to or less than one-fourth the height dimension of the infrared light beams on the transmitter by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.14 Bell does not discloses wherein the transmitter has infrared light beams oriented at a ground location near wheels coupled to the chassis, wherein the transmitter sends a signal to stop operation of the wheels when the ground location has a hole.
However, Schoonmaker discloses wherein the transmitter has infrared light beams oriented at a ground location near wheels coupled to the chassis, wherein the transmitter sends a signal to stop operation of the wheels when the ground location has a hole (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter has infrared light beams oriented at a ground location near wheels coupled to the chassis, wherein the transmitter sends a signal to stop operation of the wheels when the ground location has a hole by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.15 Bell does not discloses wherein the transmitter sends infrared light beams that are detected by the detector to determine a location of an object other than the reflector, wherein when the object is located between the chassis and the second end of the telescoping boom, the detector sends a signal to stop movement of the chassis.
However, Schoonmaker discloses wherein the transmitter sends infrared light beams that are detected by the detector to determine a location of an object other than the reflector, wherein when the object is located between the chassis and the second end of the telescoping boom, the detector sends a signal to stop movement of the chassis (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter sends infrared light beams that are detected by the detector to determine a location of an object other than the reflector, wherein when the object is located between the chassis and the second end of the telescoping boom, the detector sends a signal to stop movement of the chassis by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.16 Bell discloses further comprising a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the telescoping boom, and the controller determines a horizontal limit component and a vertical limit component of the extension of the telescoping boom, and wherein the controller sends electronic signals that stop the extension of the telescoping boom when the horizontal limit component or the vertical limit component is reached (see at least fig.1-4, p126-135, a tilt sensing arrangement 13 includes a load cell located between the machine body 2 and an axle and configured to sense the load on the axle, and the controller 12 may issue a signal to control a indictor 17, wherein the indictor 17 may be a visual indicator or an audible indicator).
Claim.17 Bell discloses further comprising a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the telescoping boom, and the controller determines a horizontal limit component and a vertical limit component of the -15-Atty. Dkt. No.: 039259-0235 extension of the telescoping boom, and wherein the controller sends electronic signals to a first alarm when the telescoping boom extends to within 80% of the horizontal limit component and a second alarm when the telescoping boom extends to within 80% of the vertical limit component (see at least fig.1-4, p126-135, a tilt sensing arrangement 13 includes a load cell located between the machine body 2 and an axle and configured to sense the load on the axle, and the controller 12 may issue a signal to control a indictor 17, wherein the indictor 17 may be a visual indicator or an audible indicator).
	Claim.18 Bell discloses an infrared light-transmitting system for determining an angle and an extension of a rotating and telescoping boom (see at least fig.1-2, abstract, a machine includes a machine body, and a load handling apparatus coupled to the machine body and moveable by an actuator), the system comprising: a vehicle (see at least fig.1-2, element 1 is a machine) that includes: wheels that move the vehicle(see at least fig.1-2, p71, element 4,5, one or both pairs of wheels); a cab that at least partially surrounds an operator of the vehicle (see at least fig.1-2, element 3 is an operator’s cab, p); a chassis that supports the cab and couples to the wheels; a telescoping boom(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6), the telescoping boom coupled to the chassis at a first end and coupled to an attachment extending away from the chassis at a second end(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6); a pivot coupling the telescoping boom to the chassis, the telescoping boom rotates about the pivot relative to the chassis(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6). 
Bell does not disclose a reflector located on one of the vehicle or the attachment; a transmitter located at the other of the chassis or the attachment; and a detector located adjacent to the transmitter on the other of the chassis or the attachment of the telescoping boom.
However, Mentzer discloses a reflector located on one of the vehicle or the attachment; a transmitter located at the other of the chassis or the attachment; and a detector located adjacent to the transmitter on the other of the chassis or the attachment of the telescoping boom (see at least fig.1-5, abstract, a visual indicator on the boom readily viewable from the crane operator’s cab is directly mechanically linked to the biased locking pin and moves to the indicating position only when the locking pin is fully engaged,col.1, ln, 34-57, col.3, ln, 1-67, the adjacent side face of the pivoted indicator flag 41 is painted bright orange or yellow to be easily viewable through the opening 44 when the flag is the down position).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include a reflector located on one of the vehicle or the attachment; a transmitter located at the other of the chassis or the attachment; and a detector located adjacent to the transmitter on the other of the chassis or the attachment of the telescoping boom by Mentzer in order to for remotely controlling the operation of a manually fly section of the telescoping boom (see Mentzer’ s abstract).
Claim.19 Bell discloses wherein the attachment is a bucket coupled to the telescoping boom, and (see at least fig.1-2, p78, element 11 is a load handling implement may be located at a distal end of the lifting arm 6, 7).
Bell does not discloses wherein the reflector is located on the bucket, and the transmitter and the detector are located on the chassis.
However, Schoonmaker discloses wherein the reflector is located on the bucket, and the transmitter and the detector are located on the chassis (see at least fig.1-2, p45-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the reflector is located on the bucket, and the transmitter and the detector are located on the chassis by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.20 Bell discloses further comprising a platform, wherein the attachment is a pair of tynes that removably support the platform, wherein the wheels are coupled to a track that moves the vehicle(see at least fig.1-2, p78, element 11 is a load handling implement may be located at a distal end of the lifting arm 6, 7)
Bell does not discloses wherein the reflector is located on at least one of the pair of tynes and the transmitter and the detector are located in the cab on the chassis.
However, Schoonmaker discloses wherein the reflector is located on at least one tyne of the pair of tynes and the transmitter and the detector are located in the cab on the chassis (see at least fig.1-2, p45-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the reflector is located on at least one of the pair of tynes and the transmitter and the detector are located in the cab on the chassis by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Allowable Subject Matter
Claims 9-10 is/are objected to as being dependent upon a rejected base claim 1 , but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into the independent claim including all of the limitations of the based claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is Bell (US20200109040A1).
Bell discloses a machine housing, and a load handling apparatus which are coupled to the machine housing and moveable by a movement actuator with respect to the machine housing. The controller is configured to receive a signal representative of the orientation of the load handling apparatus with respect to a reference orientation and a signal representative of a moment of tilt of the machine. The controller is configured to issue a signal for use by an element of the machine including the movement actuator, which in response to the signal issued by the controller is configured to restrict or substantially prevent a movement of the load handling apparatus, when a value of the signal representative of the moment of tilt reaches a threshold value. The threshold value is dependent on the signal representative of the orientation of the load handling apparatus with respect to the reference orientation.
In regards to claim 9, Bell either individually or in combination with other prior art fails to teach or render obvious a pivot coupling the boom to the base that rotates the boom relative to the base; a reflector located on one of the base or the second end of the boom; a transmitter located at the other of the base or the second end of the boom; a detector located adjacent to the transmitter on the other of the base or the second end of the boom; a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the boom, and the controller determines a horizontal limit component and a vertical limit component of the boom; and a display, wherein the display shows a dynamic digital load chart and illustrates a current position of the boom within the dynamic digital load chart.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662